Citation Nr: 0905722	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to January 1, 2005.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to 
March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In February 2007, the Board remanded the Veteran's claim for 
additional development.  In August 2008, the Board remanded 
the claim so that the Veteran could be afforded a requested 
videoconference hearing.  In October 2008, the Veteran 
testified at a hearing before the Board via videoconference.


FINDING OF FACT

During the pendency of the claim, and prior to January 10, 
2005, the Veteran's service-connected disabilities were of 
such nature and severity as to prevent him from securing or 
following substantially gainful employment.


CONCLUSION OF LAW

During the pendency of the claim, and prior to January 10, 
2005, the criteria for an award of TDIU were met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's TDIU claim was in the process of being 
adjudicated at the same time as a claim involving post-
traumatic stress disorder (PTSD).  Service connection for 
PTSD was granted by the February 2004 rating decision that 
also denied the TDIU claim.  Initially, a 30 percent rating 
was assigned for PTSD.  After the Veteran appealed the 
rating, a total (100 percent) schedular rating was awarded 
for PTSD.  The effective date of the total schedular rating 
was set as January 10, 2005.

VA's General Counsel has determined that if VA has found a 
veteran to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to a rating schedule, there is no need, and no 
authority, to otherwise rate that veteran totally disabled on 
any other basis.  VA's General Counsel concluded that, 
because both a 100 percent disability schedular rating and a 
total disability rating awarded pursuant to 38 C.F.R. 
§ 4.16(a) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disability under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99 (June 7, 1999); see also Green v. West, 
11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).

In light of the total disability award, the TDIU issue became 
moot on January 10, 2005.  However, the Veteran contends that 
a TDIU rating was nonetheless warranted prior to January 10, 
2005.  With consideration of all his service-connected 
disabilities, and not just his PTSD, he maintains that he was 
unemployable at an earlier date.  (The Board notes that 
entitlement to a schedular rating in excess of 30 percent for 
PTSD, prior to January 10, 2005, was denied by the Board in 
February 2007.)

Prior to January 10, 2005, the Veteran was service connected 
for the following disabilities:  PTSD, evaluated as 30 
percent disabling; fibromyalgia, evaluated as 20 percent 
disabling; irritable bowel syndrome (IBS), evaluated as 10 
percent disabling; residuals of a cholecystectomy, evaluated 
as 10 percent disabling; migraines, evaluated as 10 percent 
disabling; residuals of a right knee injury, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; residuals of a left great toe fracture, evaluated 
as noncompensably (zero percent) disabling; right ear hearing 
loss, evaluated as noncompensably disabling; left eyebrow 
scar, evaluated as noncompensably disabling; and scar on the 
face, evaluated as noncompensably disabling.

The combined rating for the Veteran's service-connected 
disabilities at that time was 70 percent.  See 38 C.F.R. 
§ 4.25 (2008).  The 70 percent combined rating had been in 
effect since August 14, 2003.  As such, the Veteran met the 
criteria for consideration for entitlement to TDIU on a 
schedular basis because his 70 percent rating did satisfy the 
percentage requirements of 38 C.F.R. § 4.16(a).

A review of the evidence of record, including the Veteran's 
hearing testimony, reveals that the Veteran had full-time 
employment with a manufacturing company until August 2002.  A 
July 2002 letter from the Transportation Security 
Administration (TSA) indicated that the Veteran was 
disqualified from being a Federal Air Marshall due to his 
PTSD.  However, the letter stated that the disability did not 
necessarily disqualify him from other positions in TSA.

During that same time period, the Veteran attended school and 
obtained an associate degree in computer information systems.  
He was able to participate in a work-study program in a field 
related to computers.  However, the Veteran was terminated 
from the position in May 2003.  The termination is 
substantiated by the Veteran's seemingly credible hearing 
testimony and the information contained in the VA treatment 
records.  The Veteran was able to obtain employment with a 
computer repair company later in May 2003.  The job only 
lasted for two days before he was terminated.  After May 
2003, the record does not explicitly document that the 
Veteran was employed.

Prior to January 10, 2005, there is no medical opinion of 
record that squarely addresses the Veteran's employability 
with consideration of the combined effects of all of his 
service-connected disabilities.  That is, treatment records 
and VA examination reports from that time period contain 
evidence related to employability, but the records generally 
focus on the separate effect of each disability on 
employment.  Unlike the evidence dating from January 10, 
2005, there is no indication that any one service-connected 
disability rendered the Veteran unable to secure or follow a 
substantially gainful occupation.

The records from the time period in question contain a 
November 2003 VA examination report.  It pertained to several 
of the Veteran's service-connected disabilities.  It was 
indicated that the Veteran was experiencing symptoms as a 
result of his PTSD, fibromyalgia, IBS/cholecystectomy, 
migraines, and right knee.  The symptoms included anger, 
muscle aches, abdominal pain, headaches, and right knee pain.  
The other service-connected disabilities were not affecting 
the Veteran as much as the disabilities that were identified.

In January 2004, the Veteran underwent VA gastrointestinal 
examination.  The examiner indicated that chronic diarrhea 
from IBS and abdominal pain from the cholecystectomy resulted 
in significant functional impairment affecting the Veteran's 
ability to work.  A separate January 2004 VA fibromyalgia 
examination reflected associated muscle aches and pain.  The 
examiner stated that the disability resulted in significant 
functional impairment and the Veteran was not able to perform 
a physical job at that moment.  A separate January 2004 VA 
psychiatric examination indicated that the Veteran had mild 
to moderate impairment as a result of his PTSD.  Subsequent 
VA treatment records primarily pertained to the Veteran's 
treatment for PTSD where symptoms of anxiety and anger were 
regularly presented.

Records from the Social Security Administration (SSA) have 
been associated with the claims file.  SSA has found the 
Veteran to be disabled.  SSA evaluations dated in December 
2003 showed diagnoses of several service-connected 
disabilities (PTSD, headaches, fibromyalgia, IBS, and 
tinnitus) and diagnoses of nonservice-connected disabilities 
(dysthymic disorder and restrictive airway disease).  SSA 
ultimately found the Veteran to be disabled as a result of 
PTSD.  SSA established the date of disability onset as 
January 10, 2005-the same date the Veteran was awarded the 
total schedular rating for PTSD.

In consideration of the evidence, the Board finds that during 
the pendency of the TDIU claim, and prior to January 10, 
2005, the Veteran's service-connected disabilities were of 
such nature and severity as to prevent him from securing or 
following substantially gainful employment.  The Veteran did 
not appear to be impaired by some of the service-connected 
disabilities.  However, service-connected disabilities such 
as PTSD, fibromyalgia, IBS/cholecystectomy, and migraines 
caused significant impairment to the Veteran's ability to 
work.  The evidence as a whole shows that the Veteran was 
unemployed and that he was unemployable due to the combined 
effect of his several service-connected disabilities.  
Therefore, entitlement to a TDIU rating was established.


ORDER

Entitlement to TDIU is granted prior to January 10, 2005, 
subject to the regulations governing the payment of monetary 
benefits.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


